Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 29, 2010                                                                                               Marilyn Kelly,
                                                                                                                    Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
  139921                                                                                                Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                       Justices
            Plaintiff-Appellee,
  v                                                                 SC: 139921
                                                                    COA: 285214
                                                                    Genesee CC: 07-020759-FC
  ANTWAIN DESHAWN WILLIAMS,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the September 17, 2009
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 29, 2010                    _________________________________________
           d0125                                                               Clerk